, NU THECasd Hole. ART Esk un Fie UBS” Pane 1of 3

 

 

 

 

 

 

 

ISTR(CT OF FLORID
Robert uss Sunn COM PLA IAA
ye “oe civil Acdion
Alma Je (ow Ps) aleve +
Aces Fotmily Tree,
- oe Peterdanty,
COMFLAUA
a ared
C2. USE, % sos wile VII Dror Mhchan
| Facts
de OCC © Hees bre
ie P cties Code Of ~
eT VIAN Mono, AM, AM cfrak, And
In LISY, AM elliqs ov
S lide

 

 
 

 

 

 

  

Wey Se oh

Bm oo “ ve ff

 

Chey chl Meper 21h /98 oo

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4

 

 

eh. yer AW-MAF Document 1 Filed 05/19/21 _ Page 30f 3

 

| Slur OR 97301 CbO32_

“en Unite Sleles Dishtel Gu
NO East fork Ave

4 bo DV Jallohasee, Flor der
Soh pen S2ani-77Eos9 PEMA Madan eete deff My gyyyefflpofttegl

 

 
